UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6698



RAYMOND EUGENE LEACH,

                                            Plaintiff - Appellant,

          versus

RON S. WHITAKER; BOYD BENNETT; MICHAEL YORK;
LYNN C. PHILLIPS; MILTON BRISCOE; MIKE
O'BRIEN; VICK HAYNES; LINDA MCFADDER; WILLIE
EDLEY; VAN PENNIGER; JOHN WATKINS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CA-95-503-5-BO)


Submitted:   September 5, 1996        Decided:   September 17, 1996

Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Raymond Eugene Leach, Appellant Pro Se. Mark John Pletzke, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Leach v. Whitaker, No. CA-95-503-5-BO (E.D.N.C. Apr. 8,
1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2